IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JASHUA DANIEL,

              Petitioner,

v.                                                     Case No. 5D17-2006

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 4, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jashua Daniel, Jasper, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 29, 2016,

judgment and sentence in Case No. 2015-CF-8265-B, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, PALMER and LAMBERT, JJ., concur.